DETAILED ACTION
Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi (US 2010/0187493, as disclosed in previous office action) in view of Ma et al. (8,426,839, as disclosed in previous OA) and Greene et al. (US 2011/0001116, as disclosed in previous office action).
As for claim 21, Takahashi discloses in Fig. 1 and the related text a method of forming a memory cell, comprising: 
forming a dielectric material 21 over a first electrode 51, the dielectric material 21 comprising at least one opening therein 220; 
filling the at least one opening 220 in the dielectric material 21 with a conductive material 11/31, the conductive material 11/31 extending from a top surface of the dielectric material 21 to a bottom 6Serial No. 16/457,194 surface of the dielectric material 21;
forming an active material 12 over the conductive material 11/31 and the dielectric material 21; 

forming a second electrode 14 over the ion source material 13.
Takahashi et al. did not disclose conformally forming the ion source and forming an insulator directly contacting sidewalls of the ion source material.
Ma et al. teach in col. 15 lines 18-20 forming an ion source (conductor) material by atomic layer deposition which is comformally forming the ion source material over a layer.
Greene et al. teach in Fig. 6 and the related text forming an insulator 46 directly contacting sidewalls of the ion source material 44, wherein (portion surface of) the insulator 46 (touched upper surface of 44) is substantially coplanar with (upper surface) the ion source material 44.
Takahashi, Greene et al. and Ma et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Takahashi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Takahashi to include the step of forming an ion source material by atomic layer deposition as taught by Ma et al. in order to provide the .
 
Claims 8-12 and 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi in view of Ma et al. and Kagawa (US2011/0240948, as disclosed in previous office action).
As for claims 8 and 16, Takahashi discloses in Fig. 1 and the related text a method of forming a memory cell, comprising: 
forming a dielectric material 21 adjacent to a conductive material 51, the dielectric material comprising one or more openings 220 therein; 
forming a contact 11/31 in the one or more openings in the dielectric material 21; 
forming an active material 12 in direct contact with the contact 11/31 and the dielectric material 21; 
forming an ion source material 13 adjacent to the active material 12; 
forming an insulator 230 in (thermally/electrically) contact with a top surface of the active layer 12 and 
forming another conductive material 14 is in direct contact with a top surface of the ion source material 13.  
Takahashi did not disclose forming an ion source material by atomic layer deposition, the insulator in direct contact with a top surface of the active layer and the another conductive material is in direct contact with an entire top surface of the ion 
Ma et al. teach in col. 15 lines 18-20 forming an ion source (conductor) material by atomic layer deposition.
Kagawa teaches in Fig. 2 or Figs. 14G-14I and the related text an insulator 19 in direct contact with a (corner portion of) top surface of the active layer 13 and an another conductive material 15 is in direct contact with an entire top surface of the ion source material 14 and removing a portion of the ion source material 14(26) before forming the another conductive material 15 adjacent to the ion source material 14(26) [0207]-[0209].  
Takahashi, Kagawa and Ma et al. are analogous art because they both are directed memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Takahashi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Takahashi to include the step of forming an ion source material by atomic layer deposition as taught by Ma et al., in order to provide the best thickness control of the layer (Ma et al., col. 15 lines 17-22) and the insulator in direct contact with a top surface of the active layer and the another conductive material is in direct contact with an entire top surface of the ion source material and removing a portion of the ion source material before forming the another conductive material adjacent to the ion source material as taught by Kagawa, in order to prevent diffusion (Kagawa [0114]) and to stably operate the memory device (Kagawa ¶0207-0216).

As for claim 9, the combined device discloses the method of claim 8, Takahashi further discloses wherein forming a contact 11/31 in the one or more openings 220 in the dielectric material 21 comprises forming tungsten, nickel, tungsten nitride, titanium nitride, tantalum nitride, polysilicon, or a metal silicide in the one or more 4Serial No. 16/457,194 openings ([0044] and [0046]).  

As for claim 10, the combined device discloses the method of claim 8, Takahashi further discloses wherein forming an ion source material 13 adjacent to the active material 12 comprises forming the ion source material 13 comprising a metal chalcogenide material comprising antimony (Sb), bismuth (Bi), copper (Cu), gallium (Ga), germanium (Ge), gold (Au), indium (In), lead (Pb), nickel (Ni), palladium (Pd), silver (Ag), tin (Sn), or zinc (Zn) as a metal and sulfur, selenium, or tellurium as a chalcogen and the metal chalcogenide material excluding SbTe, GeTe, GeSbTe, ZnTe, BiTe, ZnSe, BiSe, InSe, and CuSe ([0048]).  

As for claim 11, the combined device discloses the method of claim 8, Takahashi further discloses wherein forming an ion source material 13 adjacent to the active material 12 comprises forming the ion source material 13 comprising copper or gold [0048].  

As for claim 12, the combined device discloses the method of claim 8, Takahashi further discloses wherein forming an ion source material 13 adjacent to the active 

As for claim 14, the combined device discloses the method of claim 8, wherein forming an ion source material adjacent to the active material by atomic layer deposition comprises forming the ion source material 13 to a length that is greater than or equal to a length of the conductive material 51 (fig. 1).  

As for claim 15, the combined device discloses the method of claim 8, Takahashi further discloses wherein forming an active material 12 adjacent to the contact 11/31 and the dielectric material comprises forming the active material 12 on exposed surfaces of the contact 11/31 and the dielectric material 21.

Claims 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takahashi in view of , Ma et al., Kagawa and further in view of Pore et al. (JACS commucations as disclosed in the previous Office Action).
As for claim 13, the combined device discloses an ion source material adjacent to the active material by atomic layer deposition (Ma et al. col. 15 lines 18-22).
The combined device did not disclose the ion source material comprises forming the copper(ll) pivalate with a tellurium precursor.
Pore et al. teaches an ion source material comprises forming the copper(ll) pivalate with a tellurium precursor to form copper teiluride (Table 1 and description). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include an ion source material comprises forming the copper(ll) pivalate with a tellurium precursor to form copper telluride as taught by Pore et al., in order to provide efficient material (Pore et al.)

Allowable Subject Matter
Claims 1-7 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious “an entire bottom surface of the insulator is in direct contact with the active material”, as recited in claim 1 and “the amorphous ion source material comprising a metal chalcogenide material comprising a greater proportion of a metal relative to a chalcogen”, as recited in claim 17.  Claims 2-7, 18 and 19 depend on allowable claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see pgs. 12-14, filed 01/05/2022, with respect to the rejection(s) of claim(s) 8-12 and 14-16 under pre-AIA  35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takahashi et al. in view of Ma et al and Greene et al. and Kagawa. 
Applicant’s arguments, see pgs. 9-10, with respect to the rejection of claims 21 that The combined device do not teach “wherein the insulator is substantially coplanar with the ion source material” have been fully considered and but are not persuasive.
Takahashi et al. in view of Greene et al. teach wherein (portion surface of) the insulator 46 (touched upper surface of 44) is substantially coplanar with (upper surface) the ion source material 44 (fig. 6 of Greene et al., also see claim 21 rejection above).
In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811